                                                                    JS-6

               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA



ACQUISITION MANAGEMENT,
INC.,                                  CV 19-06814-DSF (KS)
      Plaintiff,
                                       JUDGMENT
                 v.

RETREAVER, INC., et al.,
      Defendants.



   The Court having dismissed this action for lack of personal
jurisdiction,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed without prejudice to Plaintiff re-filing in a court
that has personal jurisdiction over Defendant, and that Defendant
recover just costs in accordance with 28 U.S.C. § 1919.



Date: January 22, 2020                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge
